 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge of Henry Hayes as herein found,the Respondent has discouraged member-ship in a labor organization and thereby by such discrimination and by interferingwith,restraining, and coercing employees in the exercise of the rights guaranteedin Section7 of the Act,as heremabove found, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (3) of the Act,and 8 (a)( I) thereof6The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act[Recommendations omitted from publication ]Alliance of Television Film Producers,Inc.;Desilu Produc-tions;McCadden Corporation;Lindsley Parsons Productions,Inc.;Ziv Television Programs,Inc,,HalRoachStudios;Marterto Productions,Inc.; Flying A Productions,Inc.;MarkVII,Music; i and Revue Productions,Inc.andMusiciansGuild of America, Inc., Petitioner.Cases Nos 21-RC-513,21-RC--5511, 21-RC-5514, 21-RC-5515, 21-RC-5516, 201-RC-5517,21-RC-5518, 91-RC--5519, 21-RC--5520, and 21-RC-5512Janu-ary 8, 1960DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, hearings were held before William RMagruder, hearing officer 2The hearing officer's rulmgs made at thehearing are free from prejudicial error and are hereby affirmedUpon the entire record in these cases, the Board finds1The Employers are engaged in commerce within the meaningof the Act2. The labor organizations involved claim to represent certainemployees of the Employer 33The Intervenor contends that no questions concerning repre-sentation exist herein because the musicians sought by Petitioner arenot a sufficiently identifiable group who enjoy stability in employ-mentFor reasons given inCavendish Record Maniafacturvng Com-pany,4we find no merit in this contentionExcept as indicated below, we find questions affecting commerceexist concerning the representation of employees of the Employerwithin the meaning of Section 9 (c) (1) and Section 2 (6) and (7) ofthe ActI The name of the Employer in this case appears as amended at the hearing2 A consolidated hearing was held on all the cases except Revue Productions Inc,Case No21-RC-5513The latter ease is consolidated with the others for decisionalpurposesS American Federation of Musicians of the United States and Canada, AFL-CIO,inter-vened in these cases on the basis of contractual interestsIts request for oral arugmentis denied as the record and briefs adequately present the issues and positions of theparties4124 NLRB 1161 See alsoInndependtntMotion Picture ProducersAssoc,atson,Inc,123 NLRR 1942126 NLRB No 1 ALLIANCE OF TELEVISION FILM PRODUCERS, INC.554. In Case No. 21-RC-5513, the Petitioner seeks a unit of musiciansemployed by members of Alliance of Television Film Producers, Inc.,herein called Alliance, who are engaged in the production of televisionfilms in Los Angeles County, California.-'By its other petitions here-in, the Petitioner expresses a willingness to represent in separate unitsthe employees of certain Alliance members.The Intervenor, whichrepresented separate units of musicians employed by various Alliancemembers between 1954 and early 1959,6 contends that an Alliancewideunit is inappropriate and seeks dismissal of the petition therefor; itdoes not request the holding of any election or elections in these cases.The Alliance, which has represented employees of its members otherthan musicians on a multiemployer basis, does not oppose the Peti-tioner's primary request for an Alliancewide unit.At a meeting heldin February 1959, Alliance members expressed a desire for representa-tion of their musicians on such a basis. Only Ziv Television Programs,Inc., and Revue Productions, Inc., herein called Ziv and Revue, re-spectively, have expressly disclaimed desire for representation oftheir musicians as part of a multiemployer unit.Mark VII Music hasa contract with the Intervenor executed on October 6, 1958, which con-stitutes a bar to any election among its employees as requested by thepetitions filed on November 14, 1958.1Under the circumstances detailed above, and upon the entire record,including the Petitioner's request for an Alliancewide unit, the actiontaken by Alliance members in February 1959 favoring an Alliance-wide unit, the absense of any objection by Alliance members, except5Members of the Alliance,as used herein,include companies affiliated with,or sub-sidiaries of, formally enrolled members, who pay dues, or for whom dues are paid byenrolledmembers, and who are entitled to the services,bargaining services included, ofthe Alliance as if they were formally enrolled members.As disclosed by the record, theAlliance members involved in these cases,accounting for changes which have taken placesince filing of petitions,are as follows (the affiliated and subsidiary companies appearin parentheses) :Desilu Productions,Inc. ;Revue Productions,Inc. ;Mark VII, Ltd.(Mark VII Music) ;McCadden Productions,Inc. (Banda Productions,Inc., LHM Produc-tions,Maple Productions,Airborne Productions,and Lormac) ;Marterto Enterprises,Inc. ;Lindsley Parsons Productions,Inc. ; Ziv Television Programs,Inc. ;Hal RoachStudios; Flying A Productions,Inc. (Flying A Pictures,Inc.,Champion Enterprises,Inc.) ; Jack Chertok Television, 'Inc. ;Robert Maxwell Associates,Inc. ; Overland Pro-duction, Inc. ;WyattEarp Enterprises,Inc. ; Brennan-Westgate Productions ; Superman,Incorporated;Filmaster Productions,Inc. ; Four Star Films, Inc. ; Gallu Productions,Inc.;Gross-Krasne, Inc. (California Studios) ;The Jack Wrather Organization (Inde-pendent Television Corporation,Lone Ranger, Inc., Sgt. Preston of the Yukon,and LassiePrograms,Inc.).B Inasmuch as the Intervenor'scontracts covering such employees contained union-security clauses of virtually the same type as inCavendish Record Manufacturing Com-pany, supra,this bargaining history is, as there, not entitled to weight in our unitdeterminations herein.T In so holding,we reject Petitioner's contention that Mark VII Music's contract is nobar because it is a premature extension of the contract which the Intervenor andMark VII, Ltd., theparent company of Mark VII Music, executed in May 1956. Theparties to the 1956 and 1958 contracts are not the same. But even assumingarguendothat both contracts were between identical parties, covering the same unit of employees,and that the 1958 contract was an extension of the 1956 contract,the Board's prematureextension rule would not be applicable for the 1956 contract had run for more than2 years when the 1958 contract was executed.Moreover,the 1956 contract,but not the19498 contract,is one of those referred to in footnote 8 with an illegal union-securityclause.SeeDeluxe Metal Furniture Company,121 NLRB 995. 56DECISIONSOF NATIONALLABOR RELATIONS BOARDas indicated above, to the multiemployer unit sought by Petitioner,and the absence of any request by the Intervenor for elections insingle-employer units, we find that the following employees of mem-bers of the Alliance, except for Ziv, Revue, and Mark VII Music, con-stitute an appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act : 8 All musicians regu-larly employed in the production of television films, including con-ductors, arrangers, orchestrators, copyists, proofreaders, librarians,recording instrumentalists, sideline musicians, and rehearsal mu-sicians, but excluding composers and supervisors as defined in theAct.'As noted above, a separate petition for Revue's musicians has beenfiled by the Petitioner.Under all the circumstances, we find that aunit confined to Revue's musicians is appropriate and, in Case No.21-RC-5512, we shall direct an election among the following em-ployees of Revue : All musicians regularly employed in the production'of television films, including conductors, arrangers, orchestrators,copyists, proofreaders, librarians, recording instrumentalists, side-line musicians, and rehearsal musicians, but excluding composers andsupervisors as defined in the Act.A separate petition has also been filed by the Petitioner for Ziv'smusicians.However, Ziv has not employed musicians since aboutJune 1955 and the record indicates that it has no present intention ofhiring musicians. In view thereof, we shall dismiss the petition inCase No. 21-RC-5516.5. ,The Petitioner, proposes a voting eligibility ,formula of 5 days'work since January 1, 1958, in any single-employer unit held ap-propriate or 10 days' work during the past year if a multiemployerunit is found appropriate.The Intervenor urges that eligibility inany election directed be based on a single day's work.We have considered all of the facts and circumstances of these cases,including the irregular 'nature of the musicians' employment in thetelevision film industry and the peculiar characteristics of this Indus-- try, and.find that all musicians who have been employed in either ofthe appropriate units herein for 2 or more days during the year pre-ceding the date of this Decision, Order, and Direction of Elections' have'a sufficient interest to entitle them to vote in such unit or units.10'[The Board dismissed the petitions in Cases Nos. 21-RC-5511, 21-RC-5514, 21-RC-5515, 21-RC-5516, 21-RC-5517, 21-RC-5518, 21-SeeWesternAssociation of Engineers,Architects,and Surveyors,101NLRB 64;Calumet Contractors Association,121 NLRB 80.ChairmanLeedom doesnot join in this'finding.He believes that the facts warrant afinding thateach Alliancemember'smusiciansconstitute an appropriate unit.Accordingly he concurs on unit findings only,to the extent that it finds appropriatea unit ofRevue's employees.While he joins inthe dismissal of the petition involvingZiv's employees,he does so because the dis-missal isbased on grounds other than unit9 The internal compositionof this unitrequestedby the Petitioneris not challengedby the parties.1,'10 Cf.Cavendish Record Manufacturing Company, supra. LUMBER AND SAWMILL WORKERS LOCAL UNION 240957RC-5519, and 21-RC-5520, and the petition in Case No. 21-RC-5513with respect to Ziv Television Programs, Inc., Mark VII Music, andRevue Productions, Inc.][Text of Direction of Elections omitted from publication.]MEMBER RODGERS took no part in the consideration of the aboveDecision, Order, and Direction of Elections.Lumber and Sawmill Workers Local Union 2409; Angus L.Brisbin,itsPresident;Montana District Council,Lumber &Sawmill Workers Unions;Robert C. Weller, Business Repre-sentative and Executive SecretaryandGreat Northern Rail-way Company.Case No. 19-CC-109. January 8, 1960SUPPLEMENTAL DECISION AND ORDEROn February 13, 1959, the Board issued its Decision and Order 1herein, sustaining the Trial Examiner's dismissal of the complaint.On November 23, 1959, the United States Court of Appeals for theNinth Circuit reversed the Decision and Order of the Board and re-manded the case to the Board for action consistent with the court'sopinion.2In its original Decision, the Board had adopted the Trial Exami-ner's finding that the Respondents' picketing of the spur track andpremises of the Great Northern Railway Company at or near RobertsStreet in Helena, Montana, was not primary but secondary action.However, the Board affirmed the dismissal of the complaint on theground that the railroad was not an "employer" and its employeeswere not "employees" within the meaning of Section 8(b) (4) (A) ofthe Act.The court held to the contrary on this point and remandedthe case to the Board.In conformance with the decision of the United States Court ofAppeals for the Ninth Circuit,3 the Board now finds that by the picket-ing herein the Respondents induced and encouraged the employees of1122 NLRB 1403.2 GreatNorthernRailway Companyv.N L.R.B.,November23, 1959(C.A. 9), 45LRRM 2206.8In accepting the court's remand inthiscase,Chairman Leedom and Members Beanand Fanning,with due respectfor the opinion of that court,do not adopt its view thatSection 8(b) (4) (A) prior to November 4, 1959, includedrailroadsas "employers" withinthe meaning of that section of the Act. Since that date, however, the Labor-ManagementReporting and DisclosureAct of 1959has amended Section 8(b) (4) (A) to proscribe sec-ondary boycotts directed at railroads and their employees.The issue is, therefore, pros-pectivelywithout significance.For the reasonsset forthin his dissenting opinion inSeafarers'International Union of North America, Atlantic& Gulf District,AFL-CIO(AmericanCoal Shipping,Inc ),124 NLRB1079,Member Jenkins believes that thecircuit courtgave a correct interpretationto the Actas it read before the 1959amendments.-126 NLRB No. 12.